Title: From Benjamin Franklin to John Torris, 19 September 1779
From: Franklin, Benjamin
To: Torris, John


Sir
Passy, Sept. 19. 1779.
I received yours of the 12th. Instant. I have all along expected the Courts of Admiralty in france would judge of the Prizes without any Intervention of mine. But Since I find it otherwise I have written to Mr. De Sartine on the Subject, and hope your affair will soon be ended to your Satisfaction. I send you here with my judgment of the Prizes and ransoms, to be of use to you as far as it Shall be found valid. I desired Mr. Coffin to acqnt. me why our Commissions were desired by your Cruizers rather than the french? but have not yet his Answer: If any Circumstances make it absolutely necessary for you, I will endeavour to oblige you, being much pleased with the Activity of Capt. Merchant. As long Nights are coming on, and a Night Glass may be very useful to a Cruiser, in order to keep sight of his Chase, I would present him with an Excellent one I have if I knew to send it to him. I have the honour to be, Sir
M. Torris Dunkirqe.
